                                          Case 4:19-cv-08162-YGR Document 47 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    CYRUS SANAI,                                        Case No. 4:19-cv-08162-YGR
                                                       Plaintiff,                           ORDER DENYING PLAINTIFF’S
                                   9
                                                                                            ADMINISTRATIVE MOTION TO FILE FIRST
                                                v.                                          AMENDED COMPLAINT
                                  10
                                        ALEX KOZINSKI, ET AL.,                              Re: Dkt. No. 45
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed pro se plaintiff Cyrus Sanai’s administrative motion requesting

                                  14   leave to file a first amended complaint under Federal Rule of Civil Procedure 15(a)(1) (“Rule

                                  15   15(a)(1)”) to the deadline set for response to the motion to dismiss, September 30, 2020. (Dkt.

                                  16   No. 45.) Sanai highlights that the Court previously extended the deadline for the response to the

                                  17   pending motion to dismiss. (See Dkt. No. 37.) Sanai avers that “[t]he question is whether that is

                                  18   the deadline for filing an opposition, or whether Plaintiff may file a first amended complaint

                                  19   having read through the motion to dismiss and the authorities.” (Dkt. No. 45 at 2.) Sanai does

                                  20   attach a proposed first amended complaint. Defendants oppose the motion on the following

                                  21   grounds: (1) an administrative motion is not the proper mechanism for Sanai’s request; (2) Sanai

                                  22   no longer has a right to file under Rule 15(a)(1); (3) there is no basis to support Sanai’s contention

                                  23   that the prior Order extended Sanai’s ability to file an amended complaint; (4) Sanai has failed to

                                  24   attach any proposed amended pleading; and (5) the proposed amendments, as detailed in the

                                  25   administrative motion, would be futile. (Dkt. No. 46 at 2-3.)

                                  26          Having reviewed the parties’ briefing and the record in this matter, Sanai does not

                                  27   persuade. Even assuming that the administrative motion is the proper mechanism for Sanai’s

                                  28   request, Sanai has no right to file under Rule 15(a)(1), where such as-of-right ability runs from
                                          Case 4:19-cv-08162-YGR Document 47 Filed 08/21/20 Page 2 of 2




                                   1   either twenty-one (21) days after service of the original pleadings, or, as relevant here, twenty-one

                                   2   (21) days after service of a motion under Federal Rule of Civil Procedure 12. Both of these dates

                                   3   have already elapsed. Thus, Sanai can no longer file an amended complaint under Rule 15(a)(1).

                                   4          Sanai’s remaining argument—that the Court extended the deadline to file an amended

                                   5   complaint—mischaracterizes the prior Order and further conflates two separate and unrelated

                                   6   deadlines. First, the prior Order is clear that the extension pertained to a “response to the motion

                                   7   dismiss.” (Dkt. No. 37.) Indeed, Sanai’s prior administrative motion, upon which the prior Order

                                   8   addressed, only requests an extension to respond to the motion to dismiss. (See generally, Dkt.

                                   9   No. 34.) Second, Sanai’s argument conflates two separate deadlines: one for responding to the

                                  10   motion to dismiss—which would generally be fourteen (14) days under a regular briefing

                                  11   schedule—and another for the filing of an amended complaint—as discussed above. The record

                                  12   reflects that—while Sanai is proceeding pro se in this matter—Sanai is a licensed attorney who
Northern District of California
 United States District Court




                                  13   has experience litigating in federal courts. At a minimum, Sanai should be familiar enough with

                                  14   the Federal Rules of Civil Procedure to understand that a deadline for the response to a motion to

                                  15   dismiss is separate from any deadline for the filing of an amended complaint under Rule 15(a)(1).

                                  16          Accordingly, the administrative motion requesting leave to file a first amended complaint

                                  17   is DENIED.

                                  18          This Order terminates Docket Number 45.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: August 21, 2020

                                  22
                                                                                                        YVONNE GONZALEZ ROGERS
                                  23                                                                   UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
